Case 1:18-cv-01043-KAJ Document 772 Filed 08/12/20 Page 1 of 1 PageID #: 38634
                                                             Daniel M. Silver         McCarter & English, LLP
                                                             Partner                  Renaissance Centre
                                                             T. 302-984-6331          405 N. King Street, 8th Floor
                                                             F. 302-691-1260          Wilmington, DE 19801-3717
                                                             dsilver@mccarter.com     www.mccarter.com




          August 12, 2020

          VIA CM/ECF
          The Honorable Kent A. Jordan, Circuit Judge
          U.S. District Court for the District of Delaware
          844 North King Street
          Wilmington, DE 19801-3555

          Re: Novartis Pharmaceuticals Corporation v. Accord Healthcare, Inc., et al.,
              C.A. No. 18-1043-KAJ

          Dear Judge Jordan:

                  I write on behalf of Novartis and HEC jointly to advise the Court that neither
          party requests any redactions to Your Honor’s August 10, 2020 Findings of Fact and
          Conclusions of Law (D.I. 769). Accordingly, the parties jointly respectfully request
          that the Findings of Fact and Conclusions of Law be unsealed and made available to
          the public at the Court’s earliest convenience.

                 Counsel are available at the Court’s convenience should Your Honor have
          any questions.

          Respectfully submitted,

          /s/ Daniel M. Silver

          Daniel M. Silver (#4758)

          cc:     Counsel of record (via CM/ECF and electronic mail)




          ME1 34037844v.1
